DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed March 16, 2022 for application 16/993,888.
Claims 1, 6-7, and 10 have been amended.  Claims 2-3 were previously cancelled.  Thus Claims 1, and 4-16 have been examined. 
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan.    Examiner notes the priority documents to JP2019-230475 have been received by the USPTO. 
The IDS received 02/18/2022 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’s AMENDMENT
An examiner’s amendment to the record appears below.  The proposed changes were discussed during an interview on 6/1/2022 and authorization for this examiner’s amendment was given via a voice message on 6/2/2022.  

The application has been amended as follows:
7. (Currently Amended) The storage system according to claim 1, wherein




the controller:
	
	for a first data and a second data included in adata in a manner so that a data range to be decompressed to restore the first data is smaller than the data range to be decompressed to restore the second data, and




asame group.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Allowable Subject Matter
The RCE and amendment filed on 03/16/2022 has been entered.
Claims 1, and 4-16 are allowed.
Regarding claims 1 and 10, the combination of limitations presented in the claim are not found within the prior art, particularly:
“the controller:
		groups a plurality of non-identical pieces of data stored in the cache area based on a similarity degree among the plurality of pieces of data into a plurality of groups,
		selects a group, which has an access frequency, on a group unit basis, which is smaller than a first set value and which has the similarity degree among data included in the group that is larger than a second set value and has a highest similarity among the plurality of groups,
		compresses data of the selected group in the group unit basis to form a compressed group,
		repeats the steps of selecting and compressing until a total amount of the compressed data for a plurality of the compressed groups satisfies a parity cycle,
                     after the total amount of the compressed data for the plurality of the compressed groups reaches the parity cycle, generates a parity from the compressed data for the plurality of the compressed groups”.
		This limitation requires that the step of selecting and compressing a group (a group which has an access frequency, on a group unit basis, that is smaller that a first set value and has a similarity degree among data included in the group that is larger than a second set value and has the highest similarity among a plurality of groups) is repeated until a total amount of compressed data for the groups selected satisfies a parity cycle and then the system generates a parity from the compressed data for the plurality of the compressed groups.  An updated search of the available prior art failed to provide a teaching, alone or in combination that would anticipate or render the claimed invention obvious.
	Claims 4-9 and 11-16 are allowable by virtue of their dependency from claims 1 and 10 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138